McLAUGHLIN, District Judge.
Upon consideration of the motions of the defendants setting forth their requests for a bill of particulars and of the briefs and arguments in support of and in opposition to the motions the Court is of the opinion that the defendants’ motions for a bill of particulars should be denied. The additional information volunteered by the Government in its opposition to the motions coupled with the allegations contained in the indictment cause the indictment to meet the legal requirements as to particularity of charges.
The Court, in exercising its discretion in denial of the motions, is influenced by the decision in United States v. Ford Motor Co., D.C.D.C.1959, 24 F.R.D. 65. The facts in Ford are similar to those present in the instant case in that the alleged conspiracy “is small, by comparison, to many of the factual situations revealed in the cases cited by the defendant [s] where such information was divulged.” supra, 24 F.R.D. at page 68;
In addition, much of the information sought by the defendants is within their own knowledge, or is readily ascertainable. The Court is also of the opinion that a number of the particulars sought by the defendants should be denied on the ground that they call for the disclosure of evidentiary matter. The Court does not feel that the defendants have shown sufficient reason to compel disclosure of this material. Wong Tai v. United States, 1927, 273 U.S. 77, 82, 47 S.Ct. 300, 71 L.Ed. 545.
Counsel for the Government will prepare and submit an appropriate order in conformity with the Court’s ruling.